Walker, J.
The appeal in this case must be dismissed. Article 5, Section 12, of the Constitution subjects the appellate power to such exceptions and regulations as the Legislature may prescribe. And by the act of August 13th, 1870, it is provided that all causes appealed from justices’ to the District Courts are to be tried de novo, and such trials shall be final without appeal to the Supreme Court.
*155We are sorry that so many cases of this kind are sent here by those who appear to take no notice of the law, uselessly consuming our time.
Appeal dismissed.